 Case 2:07-cr-00143-SRC Document 416 Filed 06/16/20 Page 1 of 2 PageID: 2146
PROB 12A
(7/93)

                               United States District Court
                                                     for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: WALKER, Anthony                                                           Cr.: 07-00143-003
                                                                                             PACTS #: 48183

Name of Sentencing Judicial Officer:     THE HONORABLE STANLEY R. CHESLER
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/08/2010

Original Offense: Count One, Conspiracy to Commit Murder in Aid of Racketeering; and Count Two,
                   Conspiracy to Commit a Crime Involving Assault with a Dangerous Weapon in Aid of
                   Racketeering

Original Sentence: 156 months imprisonment, 36 months supervised release; $3,350 restitution (paid in
monthly installments of $50); $200 special assessment

Special Conditions: 1) alcohol and drug testing/treatment; 2) refrain from any crime/threat group
association; 3) debt monitoring; 4) one-month community confinement (modified); and 5) two-months
location monitoring (modified)

Type of Supervision: Supervised Release                            Date Supervision Commenced: 07/14/2017

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition of supervision:

Violation Number      Nature of Noncompliance

  1                    Failure to satisfy the restitution obligation.


U.S. Probation Officer Action: The Probation Office recommends the case expire as scheduled on July
13, 2020. The Financial Litigation Unit of the United States Attorney’s Office will be notified of the
expiration of supervision and has a standing order for garnishment of the offender’s earnings and all future
income tax refunds via the Treasury Offset Program (TOP). This Office recommends the supervision term
be allowed to expire as scheduled since the restitution order remains imposed as a final judgment, pursuant
to Title 18, U.S.C., Sections 3554 & 3613.


                                                                    Respectfully submitted,

                                                                            Joseph Empirio/jj
                                                                        By: Joseph Empirio
                                                                            Senior U.S. Probation Officer
 Case 2:07-cr-00143-SRC Document 416 Filed 06/16/20 Page 2 of 2 PageID: 2147




                                                                 Date: 06/16/2020
                                                                                        Prob 12A – page 2
                                                                                       WALKER, Anthony



Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

         X Allow Supervision to Expire as Scheduled on July 13, 2020, (as recommended by the Probation
                                                                                               Office)

 Submit a Request for Modifying the Conditions or Term of Supervision

  Submit a Request for Warrant or Summons

 Other

                                                        s/Stanley R. Chesler, U. S. D. J.
                                                                Signature of Judicial Officer




                                                        6/16/2020
                                                                                                        Date
